

Exhibit 10(iii)(A)(53)
THE INTERPUBLIC GROUP OF COMPANIES, INC. 2014 PERFORMANCE INCENTIVE PLAN
PERFORMANCE CASH AWARD AGREEMENT
THE INTERPUBLIC GROUP OF COMPANIES, INC., a Delaware corporation (the
"Company"), hereby grants to the Participant named below a Performance Cash
Award (the "Performance Cash Award") to be settled in cash. The terms and
conditions of the Performance Cash Award are set forth in this Award Agreement
(this "Agreement"), The Interpublic Group 2014 Performance Incentive Plan (the
"Plan"), which is attached hereto as Exhibit A and the addendum to the Agreement
(the "Addendum") which is attached hereto as Exhibit C.
Date of Award
[DATE]
Participant's Name
[NAME]
Target Amount to be Paid Upon Vesting
[X]


 
 
Performance Period
January 1, 20[ ] through December 31, 20[ ]
 
Vesting Date
Subject to (i) the terms of the Plan, (ii) the retirement, forfeiture,
cancellation, and rescission provisions of this Agreement and (iii) the
Participant's execution of the non-solicitation and non-service agreement that
is attached hereto as Exhibit B, the scheduled Vesting Date is as provided in
the Participant's award letter, or such later date as specified in the following
paragraph.
Notwithstanding any other provision of this Agreement, if the audit of the
Company's consolidated financial statements for the years included in the
Performance Period (the "Audited Financials") has not been completed more than
fifteen (15) days before the Vesting Date set forth above, the Vesting Date
shall be delayed until the earlier of (i) the thirtieth (30th) day after the
completion of the Audited Financials for the years included in the Performance
Period or (ii) the date the Actual Payment Amount (as defined below) is paid.
Except as otherwise provided in the Plan or this Agreement, any portion of this
Performance Cash Award that is not vested on the date the Participant ceases to
be an employee of the Company and its Subsidiaries and Affiliates shall be
forfeited.
Actual Payment Amount
The "Actual Payment Amount" (to the extent vested) shall be between 0 and 2
times the "Target Amount to be Paid Upon Vesting," as determined by the
Committee based on performance against the financial metrics described in the
Performance Cash Award Letter from the Company (the "Performance Criteria").
Payment Date
The Actual Payment Amount (to the extent vested) shall be paid to the
Participant during the calendar year in which the Vesting Date occurs, subject
to the following:
•    If the Participant dies before the Vesting Date, the Target Amount to be
Paid Upon Vesting shall be paid within 90 days after the Participant’s death;
and
•    If the Participant's employment terminates within two (2) years after a
Change of Control (and before the Vesting Date), the Actual Payment Amount (to
the extent vested) shall be paid at the time prescribed by the Change of Control
provisions of this Agreement.

The provisions of the Plan are incorporated herein by reference. All capitalized
terms that are not defined in this Agreement have the meanings set forth in the
Plan. Except as otherwise expressly provided in this Agreement, in case of any
conflict between this Agreement and the Plan, the terms of the Plan shall
control.
Please (i) review the rest of this Agreement, the Addendum, the Plan document
and the non-solicitation and non-service agreement attached hereto as Exhibit B,
and (ii) execute this Agreement and Exhibit B by clicking "Accept" below.
By clicking "Accept" below, the Participant expressly accepts and agrees to be
bound by the terms and conditions of (i) this Agreement (including the terms
under "Forfeiture of Award" and “Cancellation and Rescission”) and (ii) the
non-solicitation and non-service agreement attached hereto as Exhibit B.
THE INTERPUBLIC GROUP OF COMPANIES, INC.
exh10iiia1.gif [exh10iiia1.gif]
Ken Lareau
VP, Global Compensation and Benefits







--------------------------------------------------------------------------------




THE INTERPUBLIC GROUP OF COMPANIES, INC. 2014 PERFORMANCE INCENTIVE PLAN
PERFORMANCE CASH AWARD AGREEMENT
The following terms and conditions supplement the terms of the Plan and govern
the Performance Cash Award:
Achievement of Performance Criteria
Subject to the terms of the Plan, the Committee shall have sole and exclusive
discretion to determine whether and the extent to which the applicable
Performance Criteria has been achieved, and the corresponding amount that is
payable pursuant to this Performance Cash Award. Except in the case of death or
a Change of Control, the Performance Cash Award shall not vest and no payment
shall be made pursuant to this Performance Cash Award unless the Committee has
certified in writing that the Performance Criteria and all other material terms
of this Performance Cash Award have been satisfied.
Tax Withholding
The Award is subject to withholding for taxes at the time and in the amount
determined by the Company or the Participant’s employer. Regardless of any
action the Company or the Participant's employer takes with respect to any or
all income tax (including U.S. federal, state and local taxes and/or non-U.S.
taxes), social insurance, payroll tax, payment on account or other tax–related
items resulting from the Award (“Tax-Related Items”), the Participant
acknowledges that the ultimate liability for all Tax–Related Items legally due
by the Participant is and remains the Participant's responsibility and may
exceed the amount actually withheld by the Company or the Participant's
employer, if any. Neither the Company nor the Participant's employer: (a) make
any representations or undertakings regarding the treatment of any Tax-Related
Items in connection with any aspect of the Performance Cash Award, including the
grant of the Performance Cash Award, and the vesting or settlement of the
Performance Cash Award; or (b) commit to structure the terms of the grant or any
aspect of the Performance Cash Award to reduce or eliminate the Participant's
liability for Tax-Related Items.
If the Participant's country of residence (and/or country of employment, if
different) requires withholding of Tax-Related Items, the Company may withhold a
sufficient portion of the Actual Payment Amount equal to the amount of
Tax-Related Items required to be withheld. If the Participant relocates to
another jurisdiction, the Participant is responsible for notifying the Company
of such relocation and is responsible for compliance with all applicable tax
requirements. If the Participant is subject to taxation in more than one
jurisdiction, the Participant acknowledges that the Company or the Participant's
employer may be required to withhold or account for Tax-Related Items in more
than one jurisdiction. By accepting this Performance Cash Award, the Participant
expressly consents to the withholding method as provided for hereunder. All
other Tax-Related Items related to the Performance Cash Award and amounts
delivered in settlement thereof are the Participant’s sole responsibility.
Neither the Company nor any of its Subsidiaries or Affiliates is responsible for
any liability or penalty relating to taxes (including excise taxes) on
compensation (including imputed compensation) or other income attributed to the
Participant (or a Beneficiary) pursuant to this Agreement, whether as a result
of the Participant failing to make timely payments of tax or otherwise.
Change of Control
This Performance Cash Award shall not vest or become immediately payable merely
upon the occurrence of a Change of Control. However, the following provisions
shall apply if a Change of Control occurs before the Vesting Date:
(i) Upon the Change of Control, the Actual Payment Amount shall be fixed at no
less than Target. Such Actual Payment Amount shall continue to be conditioned on
the Participant remaining employed by the Company or a Subsidiary or Affiliate
through the Vesting Date (subject to the provisions of the Plan, this Agreement
and the Addendum with respect to Retirement, death and Disability, and paragraph
(ii), below), and shall be paid at the time prescribed by this Agreement.
(ii) If prior to the Vesting Date and within 24 months after the Change of
Control, the Participant has a Termination of Employment either (1) by the
Company (including its successor) or the Participant's employer without Cause or
(2) if the Participant has “good reason” rights under the Company’s Executive
Severance Plan or an employment agreement, by the Participant for “good reason”
(as defined in the applicable plan or agreement), then (A) this Award shall
become immediately vested and payable to the Participant, and (B) the Payment
Date shall occur within 30 days after the Participant's Termination of
Employment (subject to the six-month delay rule set forth in Section 12(p)(2) of
the Plan).








--------------------------------------------------------------------------------




Retirement
If the Participant terminates service due to Retirement (as defined below) prior
to the Vesting Date, the Participant shall vest in a portion of the Performance
Cash Award. Such portion shall be calculated by (i) multiplying the Target
Amount to be Paid Upon Vesting by a fraction, the numerator of which is the
Participant’s number of completed months of service with the Company, its
Subsidiaries or Affiliates from the first day of the Performance Period to the
Participant’s Termination of Service, and the denominator of which is the number
of months in the Performance Period (such resulting amount, the “Reduced Target
Amount to be Paid Upon Vesting”), and (ii) further adjusting the Reduced Target
Amount to be Paid Upon Vesting up or down based on actual performance through
the end of the Performance Period. Such vested portion shall be paid on the
Payment Date prescribed by this Agreement, and any portion of the Award that is
not vested shall be forfeited without consideration.
For purposes of this Agreement, “Retirement” means a voluntary Termination of
Service with the Company’s approval after the Participant has attained age 55
and ten (10) years of matching contribution service under the Interpublic Group
of Companies, Inc. Savings Plan (or, if the Participant is not eligible to
participate in the Interpublic Group of Companies, Inc. Savings Plan, vesting
service under the Participant's employer's 401(k) plan).
For purposes of this Agreement, “Termination of Service” means the date the
Participant ceases to provide material services to the Company and its
Affiliates and Subsidiaries, which includes service as an employee, board member
or consultant, as determined by the Company in its sole discretion.
Compliance with Local Laws
If the Participant is a resident of or employed in a country other than the
United States, the Participant agrees, as a condition of the Performance Cash
Award, to repatriate all payments attributable to the Performance Cash Award in
accordance with local foreign exchange rules and regulations in the
Participant's country of residence (and country of employment, if different). In
addition, the Participant agrees to take any and all actions, and consents to
any and all actions taken by the Company and the Participant's employer as may
be required to allow the Company and the Participant's employer to comply with
local laws, rules and regulations in the Participant's country of residence (and
country of employment, if different). Finally, the Participant agrees to take
any and all actions that may be required to comply with the Participant's
personal legal and tax obligations under local laws, rules and regulations in
the Participant's country of residence (and country of employment, if
different).
EU Age Discrimination Rules
If the Participant is resident and/or employed in a country that is a member of
the European Union, the grant of the Performance Cash Award and this Agreement
are intended to comply with the age discrimination provisions of the EU Equal
Treatment Framework Directive, as implemented into local law (the “Age
Discrimination Rules”). To the extent that a court or tribunal of competent
jurisdiction determines that any provision of this Agreement is invalid or
unenforceable, in whole or in part, under the Age Discrimination Rules, the
Company, in its sole discretion, shall have the power and authority to revise or
strike such provision to the minimum extent necessary to make it valid and
enforceable to the full extent permitted under local law.
Forfeiture of Award
Before accepting this Performance Cash Award, the Participant must disclose to
the Company in writing all grants to the Participant of options, shares and
other equity rights with respect to any Subsidiary of the Company ("Subsidiary
Grants") that are still outstanding. Failure to disclose in writing the
existence of any such outstanding Subsidiary Grants shall result in immediate
cancellation and forfeiture of the Performance Cash Award set forth in this
Agreement, unless the Committee determines in its sole discretion that such
failure was reasonable under the circumstances.
Cancellation and Rescission
Notwithstanding any other provision of the Plan or this Agreement, the
Participant acknowledges and agrees that the Company may cancel, rescind,
suspend, withhold, modify, amend or otherwise limit or restrict this Performance
Cash Award (whether vested or not vested) at any time if the Participant is not
in compliance with all applicable provisions of this Agreement and the Plan, or
if the Participant engages in any “Prohibited Activity.” For purposes of this
Agreement, “Prohibited Activity” means: (i) any activity that would enable the
Company (or any Subsidiary or Affiliate where the Participant is employed) to
terminate the Participant's employment for cause (as defined in the Plan or any
employment agreement or other plan or arrangement that covers the Participant);
(ii) a material violation of any rule, policy or procedure of the Company (or
any Subsidiary or Affiliate where the Participant is employed), including but
not limited to the Code of Conduct of the Company (and any such Subsidiary or
Affiliate); (iii) before a Change of Control, a failure to be in compliance with
any share ownership objectives of the Company applicable to the Participant, or
(iv) before a Change of Control, any other conduct or act that the Company
determines is injurious, detrimental or prejudicial to any interest of the
Company.
The Participant agrees that the cancellation and rescission provisions of this
Agreement are reasonable and agrees not to challenge the reasonableness of such
provisions, even where forfeiture of this Agreement is the penalty for
violation; provided that the Participant may challenge the reasonableness of any
forfeiture that occurs after a Change of Control.
No Employment Rights
The grant of the Performance Cash Award shall not be interpreted to form an
employment contract between the Participant and the Company or the Participant's
employer.








--------------------------------------------------------------------------------




Discretionary Nature of Award
The Participant acknowledges and agrees that the Plan is discretionary in nature
and may be amended, cancelled or terminated by the Company, in its sole
discretion, at any time. The grant of the Performance Cash Award under the Plan
is a one-time benefit and does not create any contractual or other right to
receive a grant of Performance Cash Awards or any other forms of award permitted
under the Plan or other benefits in lieu thereof in the future. Future grants,
if any, will be at the sole discretion of the Company, including, but not
limited to, the form and timing of any grant, the amount of the cash payment
granted and the vesting provisions. Any amendment, modification or termination
of the Plan shall not constitute a change or impairment of the terms and
conditions of the Participant's employment with the Participant's employer.
Extraordinary Benefit
The Participant's participation in the Plan is voluntary. The value of the
Performance Cash Award and any other awards granted under the Plan is an
extraordinary item of compensation outside the scope of the Participant's
employment (and the Participant's employment contract, if any). Any grant under
the Plan, including the grant of the Performance Cash Award, is not part of the
Participant's normal or expected compensation for purposes of calculating any
severance, resignation, redundancy, end of service payments, bonuses,
long-service awards, pension, holiday pay, or retirement benefits or similar
payments.
Value of Benefit
The future value of the Actual Payment Amount subject to the Performance Cash
Award is unknown and cannot be predicted with certainty. The Company shall not
be liable for any foreign exchange rate fluctuation, where applicable, between
the Participant's local currency and the United States dollar that may affect
the value of the Performance Cash Award or of any amounts due to the Participant
pursuant to the settlement of the Performance Cash Award.
No Public Offering
The grant of the Performance Cash Award is not intended to be a public offering
of securities in the Participant's country of residence (and country of
employment, if different). The Company has not submitted any registration
statement, prospectus or other filings with the local securities authorities
(unless otherwise required under local law). No employee of the Company or its
Subsidiaries or Affiliates is permitted to provide the Participant with any
legal, tax or financial advice with respect to the grant of the Performance Cash
Award. The Participant should carefully review all of the materials related to
the Performance Cash Award and the Plan, and the Participant should consult with
the Participant's personal legal, tax and financial advisors for professional
advice in relation to the Participant's personal circumstances.
Recoupment
Notwithstanding any other provision of this Agreement to the contrary, the
Participant acknowledges and agrees that the Performance Cash Award, or any
amount received with respect thereto are subject to potential cancellation,
recoupment, rescission, payback or other action in accordance with the terms of
any recoupment policy the Company may establish or adopt ("Recoupment Policy")
and as the Recoupment Policy may be amended from time to time. The Participant
agrees and consents to the Company's application, implementation and enforcement
of (a) the Recoupment Policy, and (b) any provision of applicable law relating
to cancellation, recoupment, rescission or payback of compensation and expressly
agrees that the Company may take such actions as are necessary to effectuate the
Recoupment Policy (as applicable to the Participant) or applicable law without
further consent or action being required by the Participant. For purposes of the
foregoing, the Participant expressly and explicitly authorizes the Company to
issue instructions, on the Participant's behalf, to any brokerage firm and/or
third party administrator engaged by the Company to hold any amounts acquired
under the Plan to re-convey, transfer or otherwise return such amounts to the
Company. To the extent that the terms of this Agreement and the Recoupment
Policy conflict, the terms of the Recoupment Policy shall prevail.
English Language
If the Participant is resident outside of the United States, the Participant
acknowledges and agrees that it is the Participant's express intent that this
Agreement, the Plan and all other documents, notices and legal proceedings
entered into, given or instituted pursuant to the Performance Cash Award be
drawn up in English. If the Participant received this Agreement, the Plan or any
other document related to the Performance Cash Award translated into a language
other than English, and if the meaning of the translated version is different
than the English version, the English version will control.
Electronic Delivery
The Company may, in its sole discretion, decide to deliver any documents related
to the Performance Cash Award or other awards granted to the Participant under
the Plan by electronic means. The Participant hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or a
third party designated by the Company.








--------------------------------------------------------------------------------




 Data Privacy
The Company is located at 909 Third Avenue, New York, New York 10022, United
States of America and grants Awards under the Plan to employees of the Company
and its Subsidiaries and Affiliates in its sole discretion. In conjunction with
the Company’s grant of the Award under the Plan and its ongoing administration
of such awards, the Company is providing the following information about its
data collection, processing and transfer practices. In accepting the grant of
the Award, the Participant expressly and explicitly consents to the personal
data activities as described herein.
 
(a)
Data Collection, Processing and Usage. The Company collects, processes and uses
the Participant’s personal data, which may include the Participant’s name, home
or work address, email address, telephone number, date of birth, social
insurance number or other identification number, salary, citizenship, job title,
any Shares or directorships held in the Company, and details of all Awards or
any other equity compensation awards granted, canceled, exercised, vested, or
outstanding in the Participant’s favor, which the Company receives from the
Participant or the Participant’s employer. In granting the Award under the Plan,
the Company will collect the Participant’s personal data for purposes of
allocating Shares or cash in settlement of the Award and implementing,
administering and managing the Plan. The Company’s legal basis for the
collection, processing and usage of the Participant’s personal data is the
Participant’s consent.
(b)
Stock Plan Administration Service Provider. The Company transfers the
Participant’s personal data to UBS Financial Services, Inc., an independent
service provider based in the United States of America, which assists the
Company with the implementation, administration and management of the Plan (the
“Stock Plan Administrator”). In the future, the Company may select a different
Stock Plan Administrator and share the Participant’s personal data with another
company that serves in a similar manner. The Stock Plan Administrator will open
an account for the Participant to receive and trade Shares acquired under the
Plan. The Participant will be asked to agree on separate terms and data
processing practices with the Stock Plan Administrator, which is a condition to
the Participant’s ability to participate in the Plan.
(c)
International Data Transfers. The Company and the Stock Plan Administrator are
based in the United States of America. The Participant should note that the
Participant’s country of residence may have enacted data privacy laws that are
different from the United States of America. The Company’s legal basis for the
transfer of the Participant’s personal data to the United States of America is
the Participant’s consent.
(d)
Voluntariness and Consequences of Consent Denial or Withdrawal. The
Participant’s participation in the Plan and his or her grant of consent is
purely voluntary. The Participant may deny or withdraw his or her consent at any
time. If the Participant does not consent, or if the Participant later withdraws
his or her consent, the Participant may be unable to participate in the Plan.
This would not affect the Participant’s existing employment or salary; instead,
the Participant merely may forfeit the opportunities associated with the Plan.
(e) Data Subjects Rights. The Participant may have a number of rights under the
data privacy laws in the Participant’s country of residence. For example, the
Participant’s rights may include the right to (i) request access or copies of
personal data the Company processes, (ii) request rectification of incorrect
data, (iii) request deletion of data, (iv) place restrictions on processing, (v)
lodge complaints with competent authorities in the Participant’s country of
residence, and/or (vi) request a list with the names and addresses of any
potential recipients of the Participant’s personal data. To receive
clarification regarding the Participant’s rights or to exercise his or her
rights, the Participant should contact the Participant’s local HR manager.


Successors and Assigns
The Company may assign any of its rights under this Agreement. This Agreement
will be binding upon and inure to the benefit of the successors and assigns of
the Company. Subject to the restrictions on transfer set forth herein, this
Agreement will be binding upon the Participant and the Participant's
beneficiaries, executors or administrators.
Addendum
Notwithstanding any provisions of this Agreement to the contrary, the
Performance Cash Award shall be subject to any special terms and conditions for
the Participant's country of residence (and country of employment, if different)
set forth in an addendum to this Agreement (an “Addendum”). Further, if the
Participant transfers the Participant's residence and/or employment to another
country reflected in an Addendum to this Agreement at the time of transfer, the
special terms and conditions for such country will apply to the Participant to
the extent the Company determines, in its sole discretion, that the application
of such terms and conditions is necessary or advisable in order to comply with
local law or to facilitate the operation and administration of the award and the
Plan (or the Company may establish alternative terms and conditions as may be
necessary or advisable to accommodate the Participant's transfer). In all
circumstances, any applicable Addendum shall constitute part of this Agreement.
Additional Requirements
The Company reserves the right to impose other requirements on the Performance
Cash Award and the Participant's participation in the Plan to the extent the
Company determines, in its sole discretion, that such other requirements are
necessary or advisable in order to comply with local law or to facilitate the
operation and administration of the Performance Cash Award and the Plan. Such
requirements may include (but are not limited to) requiring the Participant to
sign any agreements or undertakings that may be necessary to accomplish the
foregoing.
Severability
The invalidity or unenforceability of any provision of the Plan or this
Agreement will not affect the validity or enforceability of any other provision
of the Plan or this Agreement, and each provision of the Plan and this Agreement
will be severable and enforceable to the extent permitted by law.








--------------------------------------------------------------------------------




Interpretation and Construction
This Agreement and the Plan shall be construed and interpreted by the Committee,
in its sole discretion. Any interpretation or other determination by the
Committee (including, but not limited to, correction of any defect or omission
and reconciliation of any inconsistency in this Agreement or the Plan) shall be
binding and conclusive.
All determinations regarding enforcement, waiver or modification of the
cancellation and rescission and other provisions of this Agreement (including
the provisions relating to termination of employment, death and disability)
shall be made in the Company's sole discretion.  Determinations made under this
Agreement and the Plan need not be uniform and may be made selectively among
individuals, whether or not such individuals are similarly situated.
Entire Understanding
This Agreement, the Performance Cash Award Letter from the Company, the terms of
the Plan and the non-solicitation and non-service agreement attached hereto as
Exhibit B constitute the entire understanding between the Participant and the
Company and its Subsidiaries and Affiliates regarding this Performance Cash
Award. Any prior agreements, commitments, or negotiations concerning this
Performance Cash Award are superseded.
Participant's Acknowledgement and Agreement
By accepting the grant of the Performance Cash Award, the Participant
acknowledges that the Participant has read this Agreement, the Addendum to this
Agreement (as applicable), the Plan, and the non-solicitation and non-service
agreement and the Participant specifically accepts and agrees to the provisions
therein.








